           Case 1:20-cv-03325-AT Document 3 Filed 04/29/20 Page 1 of 1

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
ANDREW YANG, JONATHAN HERZOG, HELLEN                              DATE FILED: 4/29/2020
SUH, BRIAN VOGEL, SHLOMO SMALL, ALISON
HWANG, KRISTEN MEDEIROS and DR. ROGER
GREEN, individually and on behalf of all others similarly
situated,

                      Plaintiffs,

              -against-                                                20 Civ. 3325 (AT)

NEW YORK STATE BOARD OF ELECTIONS,                                         ORDER

                Defendant.
ANALISA TORRES, District Judge:

       On April 29, 2020, Plaintiffs filed an application seeking emergency relief under Rule 65

of the Federal Rules of Civil Procedure. ECF No. 1. It is hereby ORDERED that:

   1. Plaintiffs shall file a memorandum of law in support of their application by May 4, 2020;

   2. Defendant shall file a response by May 8, 2020; and

   3. The parties shall appear for a telephonic hearing on Plaintiffs’ application on May 12,

       2020, at 1:00 p.m. The parties are directed to call either (888) 398-2342 or (215) 861-

       0674, and enter access code 5598827. The parties shall email their appearance

       information to Torres_NYSDChambers@nysd.uscourts.gov by May 11, 2020, at 5:00

       p.m.

       It is further ORDERED that by 12:00 p.m. on April 30, 2020, Plaintiffs shall serve a

copy of the complaint, supporting documents, and this order on Defendant, and shall file proof of

service on the docket. Service may be effected by reliable electronic means.

       SO ORDERED.

Dated: April 29, 2020
       New York, New York
